Citation Nr: 1110529	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  04-30 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1971 to September 1975.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the Veteran's claim for a disability rating higher than 30 percent for his pulmonary sarcoidosis.  Following his incarceration, his claims file was transferred to the RO in Winston-Salem, North Carolina, which certified the appeal to the Board.

In his July 2004 substantive appeal (on VA Form 9), the Veteran indicated that he wanted a hearing at the RO before a Member (Veterans Law Judge) of the Board.  He later specified in August 2004 that he wanted a videoconference hearing, waiving his right to an in-person hearing.  In June 2005, VA learned he was incarcerated with a projected release date in September 2009.  So although his hearing was scheduled for March 2007, he failed to appear for it.  Cf. 38 C.F.R. §§ 20.702(d) and 20.704(d) (2010).

The Board remanded this case in August 2007 to try and make special accommodation to have the Veteran examined at his correctional facility to assess the severity of his pulmonary sarcoidosis.  See, e.g., Bolton v. Brown, 8 Vet. App. 185 (1995).  That examination was performed in November 2007.

Subsequently, in May 2008, the Board issued a decision denying the Veteran's claim for a rating higher than 30 percent for his pulmonary sarcoidosis.  He appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a May 2009 order, granting a joint motion, the Court vacated the Board's decision and remanded this case to the Board for further development and readjudication in compliance with directives specified in the joint motion.


In November 2009, to comply with the Court's order, the Board in turn remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC.  The Board also determined that, although not mentioned in the joint motion, since not decided in the Board's prior decision, it appeared the claim for a TDIU had been recently raised by the record.  The Veteran had recently submitted opinions by a VA physician indicating the Veteran is unable to work because of his pulmonary sarcoidosis.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (indicating that, once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a)).  And as the Court more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Remands are generally via the Appeals Management Center (AMC), unless the Veteran is represented by a private attorney (not the situation here), in which case the remand is directly to the RO.  VA's Office of General Counsel has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12- 2001 (July 6, 2001).  Here, though, both the claim for a higher rating for the pulmonary sarcoidosis, as well as the derivative TDIU claim, required further development, so the Board remanded both claims.

In September 2010, the AMC issued a decision increasing the rating for the Veteran's pulmonary sarcoidosis from 30 to 60 percent.  The AMC reiterated this increase in an October 2010 Supplemental Statement of the Case (SSOC), but denied an even higher rating and the derivative TDIU claim.

In November and December 2010, and again in January 2011, the Veteran and his representative submitted statements indicating they were satisfied with the increase in the rating for his pulmonary sarcoidosis to the 60-percent level and, therefore, were withdrawing his claim for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  So that claim is no longer at issue.  See 38 C.F.R. § 20.204 (2010).  However, he has continued to appeal for a TDIU.

The Veteran also has submitted additional evidence since the most recent SSOC in October 2010.  And although he did not waive his right to have the RO initially consider this additional evidence, he will not be prejudiced by the Board going ahead and deciding his appeal, and considering this additional evidence in the first instance, because the Board is granting his TDIU claim.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).  See also Bernard v. Brown, 4 Vet. App. 384 (1994).

Finally, additional claims for service connection for Addison's Disease, osteopenia, gastroesophageal reflux disease (GERD), skin lesions, and peripheral neuropathy - all claimed as secondary to the pulmonary sarcoidosis, have been raised by the record but not initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these other claims, and they are referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The Veteran's pulmonary sarcoidosis, his only service-connected disability, has been rated as 60-percent disabling effectively since March 16, 2009.

2.  According to the medical and other evidence in the file, it is just as likely as not this disability renders him incapable of obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria are met for a TDIU. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to notify and assist Veterans with claims for VA benefits.  The VCAA was codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, though, since the Board is granting the Veteran's TDIU claim, in full, there is no need to discuss whether there has been compliance with these 
notice-and-duty-to-assist provisions of the VCAA.  This is because even were the Board to assume, for the sake of argument, there has not been, this is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  His claim is being granted, regardless.

II.  Entitlement to a TDIU

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability - that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; whereas if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet these threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must determine whether there are circumstances in this case, apart from any non-service-connected conditions and advancing age, which would justify granting a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See also Van Hoose v. Brown, 4 Vet. App. 361 (1993); Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "[m]arginal employment shall not be considered substantially gainful employment."  See, too, 38 C.F.R. § 4.18 concerning employment given only for special accommodation.

In Moore, 1 Vet. App. at 359, the Court noted the standard announced by the U. S. Court of Appeals for the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term the same way as indicated in Moore.  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."


As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991) (the Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disability, a technique the Court previously has determined to be "inadequate" within).

Here, the Veteran is contending he is unable to obtain and maintain substantially gainful employment because of the severity of his service-connected pulmonary sarcoidosis - which has been rated as 60-percent disabling effectively since March 16, 2009.  See his representative's January 2010 Informal Hearing Presentation (IHP).  As mentioned, the Board determined this derivative TDIU claim was raised by the record based on letters the Veteran had submitted from VA physicians suggesting he was unable to work because of his pulmonary sarcoidosis.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  These letters were submitted in October 2009 - so since the RO's decision increasing the Veteran's disability rating for his pulmonary sarcoidosis from 30 to 60 percent as of March 16, 2009.  Thus, he satisfies the threshold minimum rating requirements of § 4.16(a) for consideration of a TDIU, that is, without having to resort to the special extra-schedular provisions of § 4.16(b).

There still, however, needs to be probative evidence of the Veteran's unemployability on account of his service-connected pulmonary sarcoidosis.  And as the Court explained in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the schedular rating assigned for a disability is, itself, recognition that industrial capabilities are impaired as a consequence of the disability.  So the mere fact that a Veteran is unemployed, underemployed, or has difficulty obtaining employment is not enough.  Id.  Rather, the question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See also 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.

Concerning his work history and unemployability, the Veteran asserts that, since retiring from his job as a mail carrier in 2003, he has been unable to return to the work force because of his pulmonary sarcoidosis.  See his self-reported work history during his December 2009 VA Compensation and Pension Examination (C&P Exam).

And, as mentioned, as proof of this, the Veteran has submitted letters from VA physicians supporting this notion.  The first of these letters is an April 2009 letter from Dr. D.M., a physician at the Miami VA Medical Center (VAMC), indicating the Veteran is under her care and suffers from shortness of breath due to a chronic medical condition that increases with activity.  While he continues to have such significant symptoms, he will be unable to work in any capacity.  This is a 
life-long condition and he is likely to have periodic flares.

Dr. D.M. also provided another April 2009 statement indicating the Veteran "is considered to be totally and permanently disabled from seeking and/or sustaining any type of employment" due to his service-connected pulmonary sarcoidosis with chronic, severe, shortness of breath and his 
nonservice-connected stroke with residual deficit.  

Dr. D.M. provided yet another statement in June 2009 indicating she had reviewed the Veteran's medical records and that, since being diagnosed with sarcoidosis in 1975, he had required chronic steroid treatment at high doses and, in 2004, was treated with enbrel for stage 3 of the disease.  Since coming under her care, his requirement for steroid treatment had increased to 30 mg of prednisone, daily, due to chronic but worsening shortness of breath with exertion.  His pulmonary function tests (PFTs) showed worsening ventilator defect.  He had been treated for a superimposed lung infection, but his symptoms had not improved.  She concluded by reiterating that he is unable to work due to his severe symptoms, as well as residual stroke deficits.

And, finally, Dr. D.M. submitted still another statement, dated in August 2009, essentially reiterating her previous opinions, but adding that, despite the Veteran's therapy of oral prednisone at 30 mg daily, he is suffering from progressive shortness of breath with a current walking distance of 3 blocks or 3 flights of stairs.  This, she added, is a progressive disease and he is unlikely to ever improve enough to work in any part-time or full-time capacity.

It is clear that, according to Dr. D.M., the Veteran is entirely unemployable.  And while he has additional nonservice-connected disabilities impacting his employability - particularly the residuals of his stroke, his chronic shortness of breath (which Dr. D.M. attributes to his service-connected pulmonary sarcoidosis), impacts his ability work particularly by limiting his ability to walk beyond very short distances or relatively few steps when ascending stairs.  Given the fact that his prior occupation was mail carrier, his being unable to walk beyond a few blocks or climb very many stairs, certainly not repeatedly during a particular day, intrinsic to that type of job, is especially relevant and limiting regarding any potential future employability.  So, according to Dr. D.M., the Veteran is completely unemployable, either on a part-time or full-time basis in any capacity, even if one does not consider the additional impact of his stroke residuals.

Other records in the file show the Veteran served in the military as an administrative specialist , suggesting he might be skilled in administrative work of a sedentary nature, so less physically demanding and exertional.  But he was discharged from the military in 1975, so many years ago, and there is no indication he since has received the training necessary to keep any administrative skills current, especially if one considers the ever increasing and rapid ongoing changes and advancements in computer and other information technology.

The December 2009 VA C&P Examiner determined the Veteran's pulmonary sarcoidosis "should not significantly impair employment."  In coming to this conclusion this VA examiner indicated there was no worsening of the Veteran's PFTs (citing just a mild ventilator defect, mildly decreased diffusing capacity of the lung for carbon monoxide (DLCO)) and indicating his dyspnea on exertion (DOE) may be secondary to his obesity since he does not walk much or perform activities due to his neuropathy.  However, his weight gain has been described as a side effect of the steroids used to treat his pulmonary sarcoidosis.  So the resultant functional and occupational impairment from not getting the amount of exercise he needs has been linked, at least partly, to this service-connected disability.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating that, when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3, which require that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected condition.)

Moreover, in September 2010, this VA C&P Examiner submitted an addendum to his opinion.  And although reiterating his conclusion that the Veteran's service-connected pulmonary sarcoidosis should not interfere with sedentary employment or light duty - including the responsibilities of a letter carrier, acknowledged that it may impede strenuous physical labor.  This VA C&P Examiner also admitted this opinion was based only on the results of his December 2009 examination of the Veteran, which may not reflect his current physical condition (since we are now far removed from that evaluation).

It is especially worth pointing out in this regard that, since that December 2009 VA C&P exam upon which the examiner based his unfavorable opinion, the AMC has increased the disability rating for the Veteran's pulmonary sarcoidosis from 30 to 60 percent in September 2010 - based primarily on his VA treatment records showing his steroid (prednisone) therapy had been increased to 20 mg daily in March 2009.  So the AMC made the rating increase retroactive to that date in March 2009.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the three possible effective dates that may be assigned depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Dr. D.M.'s June 2009 letter is consistent with this finding, indicating the Veteran's dosage had been increased to an even higher 30 mg daily.  The December 2009 VA C&P Exam report indicates the Veteran's prednisone dosage was 20 mg daily, so does not reflect or account for this increase in dosage to 30 mg daily.  And, again, even this VA C&P Examiner readily acknowledged in his supplemental September 2010 statement that the Veteran's circumstances and state of health may have changed since his December 2009 VA C&P Exam, because several months had elapsed since that evaluation, which the record confirms indeed occurred.

Therefore, as there is competent medical evidence for and against the claim, resolution of the appeal turns on the probative weight of this evidence, with the Veteran prevailing if the evidence as a whole either favors the claim or is about equally balanced for and against the claim, i.e., in relative equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board may appropriately favor the opinion of one competent medical authority over another, provided that it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  And a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).

While the Board may not reject a medical opinion based on its own unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does have the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).


In evaluating the probative value of competent medical evidence, the Court has stated that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . [and that] the credibility and weight to be attached to these opinions [are] within the province of the adjudicator."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The VA C&P Examiner's report and addendum indicates he reviewed the Veteran's claims file for the pertinent medical and other history.  Dr. D.M.'s letters indicate that she also reviewed the Veteran's medical records, although she did not indicate whether she had access to the complete claims file.  In any event, since she had access to relevant medical records, she did not base her opinion merely on the Veteran's self-reported history.  And even if she did, this would not be reason enough, alone, to discount the probative value of her opinion unless it was determined the history the Veteran provided was unreliable and, therefore, not itself credible.  In Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); and Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Dr. D.M. has a history of treating the Veteran.  However, both the Federal Circuit Court and Veterans Claims Court have specifically declined to adopt a "treating physician rule" that would give preference to statements from a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  And so this fact, alone, does not increase the probative value of her opinion.

That said, the Board finds Dr. D.M.'s opinion in favor of the Veteran's claim and the VA C&P Examiner's opinion against the Veteran's claim to both be 
well-reasoned and based on an independent review of the pertinent medical history and his employment history.  So each has the proper factual foundation and predicate in the record and, therefore, is entitled to probative weight.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  
Perhaps most telling is that the VA C&P Examiner readily acknowledged that circumstances could have changed since his evaluation of the Veteran, for the worse, such that the results of his evaluation were no longer valid and truly representative of the current severity of his pulmonary sarcoidosis - including especially in terms of its effect on his employability.  Therefore, the Board finds the evidence is at least in relative equipoise (i.e., evenly balanced for and against the claim) on this determinative issue of whether the Veteran's service-connected pulmonary sarcoidosis renders him incapable of obtaining and maintaining substantially gainful employment.  And in this circumstance, as mentioned, he is given the benefit of the doubt and his claim granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


